After a hearing at which expert testimony was presented by appraisers for both parties as well as experts on the costs of asbestos removal, the court, in a lengthy and well-reasoned decision, reduced the assessments for the six years under review by 39% from $951 million to $581,634,000, entitling petitioners to a tax refund of $23,721,371, plus interest. The court credited petitioners’ testimony that there were significant physical and functional impairments throughout the building as a result of the presence of asbestos; rejected respondents’ appraisal as designed to minimize expenses and maximize income; rejected the value conclusions of petitioners’ method of income capitalization; performed analyses of the existing data to demonstrate overassessment; and utilizing a 1983/84 assessment as a benchmark for value, equalized the value to correct the assessments for the years under review.
The presumption of validity of an assessment by the taxing authority is rebutted where, as here, credible evidence to the contrary is received (Mobil Oil Corp. v Tax Commn., 60 AD2d 910, 911). The court could properly reject both petitioners’ income capitalization approach and respondents’ reproduction cost approach, and instead arrive at a value based on an analysis of both approaches that emphasized a pragmatic adjustment to the economic realities of the particular building (see, G.R.F., Inc. v Board of Assessors, 41 NY2d 512, 514-515). *388The values reached were within the range of evidence produced at trial (Matter of Katz v Assessor of Village/Town of Mount Kisco, 82 AD2d 654, 659-660). Nor was it improper for the court to consider the foreseeable cost of curing the building’s deficiencies, particularly with respect to asbestos contamination and physical and functional obsolescence (see, Matter of Northville Indus. Corp. v Board of Assessors, 143 AD2d 135). Concur — Sullivan, J. R, Carro, Milonas, Asch and Rubin, JJ.